IN THE SUPREME COURT OF THE STATE OF KANSAS


                                        No. 116,804


                       In the Matter of DENNIS JAMES MOLAMPHY,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on April 7, 2017, addressed to the Clerk of the
Appellate Courts, respondent Dennis James Molamphy, an attorney admitted to the
practice of law in the state of Kansas, voluntarily surrendered his license to practice law
in Kansas, pursuant to Supreme Court Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, review was pending before this
court on the final hearing report in accordance with Kansas Supreme Court Rule 212
(2017 Kan. S. Ct. R. 255). The hearing panel found that the respondent violated Kansas
Rules of Professional Conduct 1.1 (2017 Kan. S. Ct. R. 287) (competence); 3.3 (2017
Kan. S. Ct. R. 342) (candor toward the tribunal); 5.3 (2017 Kan. S. Ct. R. 358)
(responsibilities regarding nonlawyer assistance); and 8.4 (2017 Kan. S. Ct. R. 379)
(misconduct).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Dennis James Molamphy be and he is hereby
disbarred from the practice of law in Kansas and his license and privilege to practice law
are hereby revoked.


                                             1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Dennis James Molamphy from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       DATED this 11th day of April, 2017.




                                             2